Exhibit 10.57

CERTAIN INFORMATION (INDICATED BY ASTERISKS) IN THIS EXHIBIT HAS BEEN OMITTED
AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

AMENDMENT NUMBER 4 TO

SOLAR WAFER SUPPLY AGREEMENT

This Amendment Number 4 to Solar Wafer Supply Agreement (this “Fourth
Amendment”) is entered into as of September 22, 2009 by and between MEMC
SINGAPORE PTE. LTD., a Singapore corporation (“MEMC Singapore”) and wholly-owned
subsidiary of MEMC ELECTRONIC MATERIALS, INC., a Delaware corporation with its
principal place of business at 501 Pearl Drive (City of O’Fallon), St. Peters,
Missouri 63376, United States of America (“MEMC”), or such other designated
majority-owned subsidiary of MEMC, and GINTECH ENERGY CORPORATION, a Taiwan
corporation with its principal place of business at 8F, no. 396, Sec. 1 Neihu
Rd. Neihu Technology Park, Taipei 114, Taiwan (“Gintech”), or its designated
majority-owned subsidiary. MEMC Singapore and Gintech together shall be referred
to as the “Parties” and individually as a “Party”.

RECITALS:

WHEREAS, on October 25, 2006, MEMC and Gintech entered into that certain Solar
Wafer Supply Agreement (the “Agreement”), pursuant to which MEMC agreed to
supply and Gintech agreed to purchase certain quantities of solar wafers,
pursuant to the terms of the Agreement; and

WHEREAS, on October 25, 2006, pursuant to Section 7.6 of the Agreement, MEMC
assigned the Agreement to its wholly-owned subsidiary, MEMC Singapore; and

WHEREAS, on October 25, 2007, MEMC and Gintech entered into that certain
Amendment Number 1 to Solar Wafer Supply Agreement (the “First Amendment”),
pursuant to which MEMC agreed to supply and Gintech agreed to purchase certain
additional quantities of solar wafers, pursuant to the terms of the First
Amendment; and

WHEREAS, on November 30, 2008, MEMC Singapore and Gintech entered into that
certain Amendment Number 2 to Solar Wafer Supply Agreement (the “Second
Amendment”), pursuant to which MEMC agreed to certain non-price and volume
changes to the Agreement; and

WHEREAS, on February 16, 2009, MEMC Singapore and Gintech entered into that
certain Amendment Number 3 to Solar Wafer Supply Agreement (the “Third
Amendment”), pursuant to which Gintech and MEMC Singapore agreed to certain
changes to the Agreement related to 2009 price and volume; and

 

1



--------------------------------------------------------------------------------

WHEREAS, the Parties hereto wish to amend the Agreement, as amended by the First
Amendment, Second Amendment, and Third Amendment, and as provided herein by this
Fourth Amendment:

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, MEMC
Singapore and Gintech agree as follows:

ARTICLE I

AMENDMENT TO SELECTED SECTIONS OF THE AGREEMENT

1.1 Defined Terms. Capitalized terms used herein and not otherwise defined
herein shall have the meanings set forth in the Agreement.

1.2 Revision of Attachment B to the Agreement, Attachment B-1 to the First
Amendment and Attachment B-3 to the Third Amendment. Notwithstanding the price
and volume schedules set forth in the Agreement, the First Amendment or the
Third Amendment, the Parties have agreed to amend and revise the price and
minimum volumes for the remainder of Contract Year three (specifically, Q3 and
Q4 of calendar year 2009) only by amending the Multi Wafer Price per Watt for
Contract Year three (specifically, only Q3 and Q4 of calendar year 2009) and
Yearly Minimum Quantity rows for Contract Year three on Attachment B to the
Agreement (as Attachment B to the Agreement was revised as set forth on
Attachment B-1 to the First Amendment and as revised further and set forth on
Attachment B-3 to the Third Amendment) and to Attachment B-1 to the First
Amendment and Attachment B-3 to the Third Amendment, all as is set forth on
Section 1.2 of Attachment B-4 to this Fourth Amendment.

1.3 Rolling Forecasts and Binding Purchase Orders; Minimum Revenue Requirement.

(a) Rolling Forecasts and Binding Purchase Orders. Pursuant to Section 2.2(e) of
the Agreement, Gintech is required to provide twelve month rolling forecasts to
MEMC, and pursuant to Section 2.3 of the Agreement, Gintech is required to
maintain at all times binding purchase orders with MEMC for at least the next
ninety (90) days. As of January 13, 2009, Gintech had not met either of these
obligations, which failure continues as of the date hereof. Gintech affirms that
it will use best efforts to comply with the binding purchase orders requirement
of Section 2.3 of the Agreement and the twelve month rolling forecast
requirement of Section 2.2(e) of the Agreement. MEMC Singapore acknowledges that
any rolling forecasts provided by Gintech beyond day 90 are not intended to be
binding on Gintech.

(b) Minimum Revenue Requirement for Contract Year 3. The net end result of the
revisions reflected in the Third Amendment was to maintain the same aggregate
revenue commitment from Gintech to MEMC Singapore for Contract Year 3 (the
“Contract Year 3 Revenue Amount”) as Gintech had previously committed to MEMC
Singapore in the Agreement and in the First Amendment. Gintech did not take any
of the Third Amendment required volumes in Q2 2009, and has indicated an
inability to take the Third Amendment required volumes in Q3 2009 and Q4 2009,
and as a result, the

 

2



--------------------------------------------------------------------------------

Parties have agreed with this Fourth Amendment to further revise the Contract
Year 3 (calendar 2009) minimum quantities and prices as is set forth on
Attachment B-4 to this Fourth Amendment. The Contract Year 3 aggregate revenue
to MEMC Singapore if Gintech complies with the provisions of this Fourth
Amendment will be less than the Contract Year 3 Revenue Amount. The amount by
which the aggregate revenue to MEMC Singapore from actual purchases made by
Gintech in Contract Year 3 is less than the Contract Year 3 Revenue Amount is
the “Contract Year 3 Purchase Shortfall.”

(c) Contract Year 3 Purchase Shortfall – Possible Deferral. Gintech agrees and
acknowledges that the Contract Year 3 Purchase Shortfall would be due and
payable to MEMC Singapore in accordance with the provisions of Section 2.2(d)
and Section 3.1 of the Agreement. The Parties now hereby agree in this Fourth
Amendment that the payment to MEMC Singapore of the Contract Year 3 Purchase
Shortfall in accordance with the timetable set forth in Section 2.2(d) and
Section 3.1 of the Agreement may nonetheless be deferred by Gintech if all of
the following conditions are met:

(i) Notwithstanding any other provision of this Fourth Amendment, Gintech agrees
that the quantities of Watts actually purchased and paid for by Gintech from
MEMC Singapore in the third quarter of Contract Year 3 and the fourth quarter of
Contract Year 3 shall in any event be at least *** (***) in the third quarter of
Contract Year 3 and at least *** (***) in the fourth quarter of Contract Year 3;
and

(ii) If, as of January 15, 2010, Gintech is current in all payments due to MEMC
Singapore, in accordance with the terms of Section 2.7 of the Agreement; and

(iii) If, by no later than the required dates set forth in the Agreement,
Gintech has provided the required Loan/Security Deposit Amount and Letter of
Credit Amount (and Letter of Credit) for Contract Year 4 to MEMC Singapore (as
the same may be agreed by the Parties in the future, including pursuant to the
provisions of Section 1.6 below).

If all of the foregoing conditions are met, then Gintech may defer the payment
to MEMC Singapore of the Contract Year 3 Purchase Shortfall, and perhaps
eliminate some or all of it, by purchasing (A) additional Watts in Contract Year
4 (above the Yearly Minimum Quantities for Contract Year 4 currently set forth
in the Agreement and all prior Amendments) with additional incremental aggregate
revenue to MEMC Singapore equal to *** (***) of the amount of the Contract Year
3 Purchase Shortfall; and (B) additional Watts in Contract Year 5 (above the
Yearly Minimum Quantities for Contract Year 5 currently set forth in the
Agreement and all prior Amendments) with additional incremental aggregate
revenue to MEMC Singapore equal to *** (***) of the amount of the Contract Year
3 Purchase Shortfall; and (C) additional Watts in Contract Year 6 (above the
Yearly Minimum Quantities for Contract Year 6 currently set forth in the
Agreement and all prior Amendments) with additional incremental aggregate
revenue to MEMC Singapore equal to *** (***) of the amount of the Contract Year
3 Purchase Shortfall; and (D) additional Watts in Contract Year 7 (above the
Yearly Minimum

 

3



--------------------------------------------------------------------------------

Quantities for Contract Year 7 currently set forth in the Agreement and all
prior Amendments) with additional incremental aggregate revenue to MEMC
Singapore equal to *** (***) of the amount of the Contract Year 3 Purchase
Shortfall; and (E) additional Watts in Contract Year 8 (above the Yearly Minimum
Quantities for Contract Year 8 currently set forth in the Agreement and all
prior Amendments) with additional incremental aggregate revenue to MEMC
Singapore equal to *** (***) of the amount of the Contract Year 3 Purchase
Shortfall.

(d) Future Contract Years — Purchase Shortfalls and Possible Deferrals. In the
Agreement, the First Amendment and the Third Amendment, Gintech had previously
committed to purchase certain Yearly Minimum Quantities from MEMC Singapore, on
a set price curve, which would have resulted in minimum aggregate revenues in
each Contract Year to MEMC Singapore (the minimum aggregate revenue for each
Contract Year, the “Contract Year X Revenue Amount”). For Contract Year 3 and
future Contract Years, Gintech has requested relief from (x) the take or pay
provisions of Section 2.2 of the Agreement and (y) the requirement of payment of
any Purchase Shortfalls under Section 2.2(d) of the Agreement immediately after
the conclusion of any Contract Year (pursuant to the provisions of
Section 2.2(d)). MEMC Singapore is unwilling to provide such unconditional
relief from these take or pay and Purchase Shortfall provisions for future
Contract Years, but MEMC Singapore is willing to provide Gintech with an
opportunity to defer the immediate payment of Purchase Shortfalls for future
Contract Years (as MEMC has provided for Contract Year 3 in Section 1.3(c)
above), pursuant to the procedures set forth in Section 1.4 below, including
specifically Section 1.4(e). The amount by which the aggregate revenue to MEMC
Singapore from actual purchases made by Gintech in any individual Contract Year
is less than the Contract Year X Revenue Amount is the “Contract Year X Purchase
Shortfall.”

1.4 Yearly Minimum Quantity Amounts for future Contract Years.

(a) Additions to Yearly Minimum Quantity Generally. Assuming that Gintech’s
actual Watts purchased in Contract Year X produces a Contract Year X Purchase
Shortfall, then the Yearly Minimum Quantity required to be purchased by Gintech
(without triggering a right for MEMC Singapore to recover immediately for a
Purchase Shortfall after the conclusion of that Contract Year pursuant to
Section 2.2(d) of the Agreement) in any particular future Contract Year shall be
equal to at least (i) the Yearly Minimum Quantity for such Contract Year; plus
(ii) the quantity of Watts equal to the amount of the Contract Year 3 Purchase
Shortfall required to be purchased in that Contract Year as described in
Section 1.3(c) above, if any; plus (iii) the quantity of Watts equal to the
amount of the Contract Year X Purchase Shortfall required to be purchased in
that Contract Year as described in Section 1.3(d) above and as calculated in
Section 1.4(b) below, if any; plus (iv) the quantity of Watts equal to the
Demand Limitation Rollover Amount rolled over into the next succeeding Contract
Year pursuant to Section 1.4(e)(iii) hereof; provided, however, that Gintech’s
actual purchases in any Contract Year shall not be less than *** (***) of
Gintech’s demand for such Contract Year (such demand shall be calculated
exclusive of any tolling that Gintech may do for third parties), unless Gintech
has already made up all outstanding Contract Year X Purchase Shortfalls prior to
or during such Contract Year; and provided, further that if Gintech’s actual

 

4



--------------------------------------------------------------------------------

purchases in any Contract Year are less than *** (***) of Gintech’s demand for
such Contract Year (again, unless Gintech has already made up all outstanding
Contract Year X Purchase Shortfalls prior to or during such Contract Year), then
the deferral by MEMC Singapore of its right to collect immediately for any
Purchase Shortfalls shall lapse, and all such deferred Purchase Shortfalls shall
be due and payable immediately.

(b) Additions to Yearly Minimum Quantities for Contract Year 4 through Contract
Year 11 Mechanics. For any Contract Year in which Gintech’s actual purchases and
the provisions of Section 1.3(d) above and the provisions of Section 1.4(a)
above would produce a Contract Year X Purchase Shortfall, then the Parties agree
that *** (***) of the amount of such Contract Year X Purchase Shortfall shall be
added to the Yearly Minimum Quantity for each of the next *** (***) Contract
Years (as is required by Section 1.4(a)(iii) above). By way of example only, the
Parties have set forth on Attachment B-4 to this Fourth Amendment a revised
table that includes the Yearly Minimum Quantities for each future Contract Year,
based on the provisions of Section 1.3 (deferrals related to Purchase
Shortfalls) and Section 1.4 hereof (Demand Limitation Rollover Amounts),
assuming that the price per Watt for Q4 2009 is the price per Watt for each
future Contract Year, and showing how such amounts will be rolled forward into
future Contract Years if Gintech is in compliance with all of the requirements
for such deferrals set forth in Section 1.3 and Section 1.4 hereof. The actual
Yearly Minimum Quantities will be higher or lower based on the actual prices per
Watt in future Contract Years, as is required by Section 1.4(d) below.

(c) Contract Year 11. The Parties hereto understand that the deferral and
roll-forward provisions of Section 1.3 and Section 1.4 hereof could produce a
Yearly Minimum Quantity amount in Contract Year 11 that is greater than the ***
(***) of Gintech’s demand limitation of Section 1.4(a) above. In such event, the
Parties hereby agree that such amounts will be similarly rolled forward into
future years, and that the Agreement will be automatically extended for such
number of years until Gintech has purchased all of its required Yearly Minimum
Quantities (the Parties acknowledge that after Contract Year 11, there will only
be “make-up” quantities from Section 1.4(a)(iii) above, if any, left to purchase
after Contract Year 11). For the avoidance of doubt, the Parties hereby agree
that once Gintech’s actual purchases have reached the aggregate revenue
commitment from Gintech to MEMC Singapore during the life of the Agreement (as
the Agreement may be extended pursuant to this Section 1.4(c)), the payment to
MEMC Singapore of any Purchase Shortfalls in accordance with Section 2.2(d) and
Section 3.1 of the Agreement will be eliminated by MEMC Singapore.

(d) Consequence of Further Price Reductions or Increases. If the Parties
subsequently reduce pricing for all or a portion of any future Contract Year,
then the Yearly Minimum Quantities for such future Contract Years will increase
by a corresponding amount (all with the purpose of maintaining the same
aggregate revenue commitment from Gintech to MEMC Singapore for such Contract
Year and/or the life of the Agreement (as the Agreement may be extended pursuant
to Section 1.4(c) hereof)), and the quantity of Watts equal to the additional
incremental Contract Year X Purchase Shortfall amount will be added to this
revised Yearly Minimum Quantity for each such Contract Year. The pricing for any
such Wafers would be at the then prevailing price per

 

5



--------------------------------------------------------------------------------

Watt under the Agreement or any Amendments thereto. Similarly, if pricing is
increased for all or a portion of any future Contract Year, then the Yearly
Minimum Quantities for such future Contract Years will decrease by a
corresponding amount.

(e) Contract Year X Purchase Shortfalls – Possible Deferrals. Gintech agrees and
acknowledges that any Contract Year X Purchase Shortfalls would be due and
payable to MEMC Singapore in accordance with the provisions of Section 2.2(d)
and Section 3.1 of the Agreement. The Parties now hereby agree in this Fourth
Amendment that the payment to MEMC Singapore of the Contract Year X Purchase
Shortfall in accordance with the timetable set forth in Section 2.2(d) and
Section 3.1 of the Agreement may nonetheless be deferred by Gintech if all of
the following conditions are met:

(i) Notwithstanding any other provision of this Fourth Amendment, Gintech and
MEMC Singapore shall agree, at least thirty (30) days before the start of each
Contract Year X, on the minimum quantities of Watts to be purchased by Gintech
from MEMC Singapore in each calendar quarter of the upcoming Contract Year X
(and these minimum quantities of Watts for Contract Year X will be based on the
provisions and limits of Section 1.3 and Section 1.4 hereof); and

(ii) Notwithstanding any other provision of this Fourth Amendment, Gintech
agrees that the quantities of Watts actually purchased and paid for by Gintech
from MEMC Singapore in any particular calendar quarter of any future Contract
Year X shall be no less than *** (***) of Gintech’s quarterly demand (such
demand shall be calculated exclusive of any tolling that Gintech may do for
third parties in the quarter), unless the Parties mutually agree to a lesser
demand for one or more calendar quarter pursuant to Section 1.4(e)(i) above,
which lesser demand would need be made up by Gintech in a subsequent calendar
quarter within Contract Year X; and

(iii) Notwithstanding any other provision of this Fourth Amendment, Gintech
agrees that the aggregate quantity of Watts actually purchased and paid for by
Gintech from MEMC Singapore in any Contract Year X shall be equal to at least
the lesser of (A) *** (***) of Gintech’s demand for that Contract Year (and the
Parties agree that such demand shall be calculated exclusive of any tolling that
Gintech may do for third parties) and (B) the Yearly Minimum Quantity required
by Section 1.4(a); provided, however, that for any Contract Year X where ***
(***) of Gintech’s demand for that Contract Year X is less than the Yearly
Minimum Quantity for that Contract Year X required by Section 1.4(a), then the
amount of the excess of such Yearly Minimum Quantity will “roll over”, in full,
into the immediately following Contract Year (such amount, the “Demand
Limitation Rollover Amount”); and

(iv) Notwithstanding any other provision of this Fourth Amendment, including
specifically the Yearly Minimum Quantity required by Section 1.4(a), Gintech
agrees that its actual demand for Watts to be purchased and paid for by Gintech
from MEMC Singapore for Contract Year X shall be equal to or greater than ***
(***) of its demand, as such demand is currently set forth on Attachment B-4 to
this Fourth Amendment; and

 

6



--------------------------------------------------------------------------------

(v) If, as of any such particular future date, Gintech is current in all
payments due to MEMC Singapore, in accordance with the terms of Section 2.7 of
the Agreement; and

(vi) If, by no later than the required dates set forth in the Agreement, Gintech
has provided the required Loan/Security Deposit Amount and Letter of Credit
Amount (and Letter of Credit) for Contract Year X to MEMC Singapore (as the same
may be agreed by the Parties in the future, including pursuant to the provisions
of Section 1.6 below).

1.5 Future Contract Year Pricing. Gintech has requested that MEMC Singapore
amend the Agreement now to replace the agreed-upon pricing per Watt for each
future Contract Year in the Agreement and the First Amendment with a fluctuating
quarterly pricing mechanism. Given MEMC Singapore’s expenditures on capacity
expansion predicated on the ten year take-or-pay Agreement and related
commitment from Gintech, MEMC Singapore cannot agree to such a blanket price
change request. However, MEMC Singapore is willing to provide Gintech with a
quarterly “market” price, on a per Watt basis, which market price shall be
determined only on a quarter-by-quarter basis (unless the Parties otherwise
specifically agree to a longer time period) if, and only if, all of the
following conditions are met at any particular future date:

(a) If, as of any such particular future date during any future Contract Year,
Gintech is current in all payments due to MEMC Singapore, in accordance with the
terms of Section 2.7 of the Agreement; and

(b) If, as of any such particular future date during any future Contract Year,
Gintech has provided, by no later than the required dates set forth in the
Agreement, the required Loan/Security Deposit Amount and Letter of Credit Amount
(and Letter of Credit) for each such Contract Year to MEMC Singapore (as the
same may be agreed by the Parties in the future pursuant to the provisions of
Section 1.6 below); and

(c) If, as of any such particular future date during any future Contract Year,
Gintech has actually purchased the required minimum quantity of Watts required
to be purchased as of such date pursuant to the provisions of Section 1.4(a)
(including that any previously agreed quarterly linear demand schedules mutually
agreed by the Parties or required by Section 1.4(e)(i) and Section 1.4(e)(ii)
had been complied with by Gintech); and

(d) If, as of any such particular future date during any future Contract Year,
Gintech has not (i) become insolvent, (ii) made a general assignment for the
benefit of creditors, (iii) suffered or permitted the appointment of a receiver
for its business or assets, (iv) become subject as the debtor to any proceeding
under any bankruptcy or insolvency Law, whether domestic or foreign, and such
proceeding has not been dismissed with prejudice within sixty (60) days after
filing, or (v) commenced liquidation or dissolution proceedings, voluntarily or
otherwise.

 

7



--------------------------------------------------------------------------------

If all of the foregoing conditions are met at any particular future date during
any future Contract Year, then MEMC Singapore agrees that it will determine a
competitive price per Watt for the next succeeding calendar quarter (unless the
Parties otherwise specifically agree to a longer time period, or shorter time
period (such as the next succeeding calendar month), if market conditions, in
MEMC’s reasonable discretion, would require a shorter time period or faster
potential price adjustment), and provide Gintech with such competitively
determined price. Gintech acknowledges that (x) such competitive price per Watt
will be a price that reflects the stability of supply and quality of MEMC
Singapore-supplied Wafers, and will not be merely a “matching” of the lowest
spot price available in the market; (y) any lowering of the price per Watt in a
future Contract Year will require a corresponding increase in Gintech’s Yearly
Minimum Quantity commitment based on the principles set forth in Section 1.3 and
Section 1.4 above; and (z) prices per Watt under this Section 1.5 could also
rise from quarter to quarter as well (which would then dictate a corresponding
decrease in Gintech’s Yearly Minimum Quantity commitment based on the principles
set forth in Section 1.3 and Section 1.4 above).

1.6 Calculation of revised Loan/Security Deposit Amounts and Letter of Credit
Amounts. Notwithstanding the Letter of Credit Amount rows for future Contract
Years set forth on Attachment C to the Agreement (as revised on Attachment B-1
to the First Amendment), the Parties now agree to revise the Loan/Security
Deposit Amount and the Letter of Credit Amount for each future Contract Year
based upon the pricing and quantities agreed to by the Parties in accordance
with all of the provisions of Section 1.3 and Section 1.4 by using the same
formula set forth in Section 3.1(c) of the Agreement on a Contract
Year-by-Contract Year basis, at least sixty (60) days before commencement of
each such future Contract Year; provided, however, that the Parties agree that
for calendar 2009 through calendar 2011, MEMC Singapore shall maintain and hold
the amounts of the Loan/Security Deposit and Letter of Credit held by MEMC
Singapore as of the date hereof as security. Furthermore, notwithstanding
anything in the Agreement or First Amendment to the contrary, unless the Parties
otherwise agree in the future, the Parties agree that after the date hereof, for
the life of the Agreement (as it may be extended pursuant to Section 1.4(c)
hereof), MEMC Singapore and Gintech will not be required to increase or decrease
the Loan/Security Deposit Amount each Contract Year, and no payments back and
forth each Contract Year per Section 3.1(a) and Section 3.1(b) will be made by
either Party. The Parties also agree that per Section 3.1 of the Agreement, the
aggregate Retained Loan/Security Deposit Amount of *** shall be retained in full
by MEMC Singapore at the conclusion of the last Contract Year, with the balance
being returned to Gintech, unless the provisions of the Agreement and any
amendment thereto would otherwise permit MEMC Singapore to retain more of the
Loan/Security Deposit than such amount. By way of example, the Parties have set
forth on Attachment B-4 to this Fourth Amendment a revised table that includes
the current Loan/Security Deposit Amounts and Letter of Credit Amounts assuming
that the price per Watt for Q4 2009 is the price per Watt for each future
Contract Year.

 

8



--------------------------------------------------------------------------------

1.7 Right to Have Gintech Toll Cells.

(a) Subject to Gintech’s production capacity, Gintech agrees to convert (or
“toll manufacture”) wafers into cells for designated third parties of MEMC
Singapore (a “Designated Third Party”) at the cost to convert set forth on
Attachment B-4 to this Fourth Amendment. The Parties agree to work together to
reduce this cost to convert over the life of the Agreement, and the Parties will
amend Attachment B-4 accordingly as these reductions occur.

(b) This tolling charge (or cost to convert) charged to the Designated Third
Party will be the most favorable price (lowest price) charged by Gintech to any
of its customers on substantially the same supply terms and conditions, and in
any event shall not exceed the maximum cost set forth on Attachment B-4. MEMC
Singapore shall have the right, on behalf of the Designated Third Party, to
audit Gintech’s books and records, upon reasonable prior notice to Gintech, to
ensure compliance with this Section 1.7(b).

(c) In the event that the Designated Third Party desires to have Gintech toll
cells, the Designated Third Party shall convey such request and its wafer
delivery plan in writing to Gintech by a date no less than twenty five
(25) Business Days before MEMC Singapore or the Designated Third Party delivers
the wafers to Gintech. Gintech shall provide the Designated Third Party with a
workable cell delivery plan for cells manufactured with such wafers no later
than ten (10) Business Days after receipt of such wafer delivery plan. Gintech
reserves the right to refuse or delay the acceptance of such request due to
production capacity constraints, and if Gintech does so refuse or delay such
acceptance, Gintech will communicate such refusal or delay no later than five
(5) Business Days after receipt of such request and wafer delivery plan. In the
event Gintech accepts the request, Gintech shall manufacture such cells and
deliver them to the Designated Third Party in accordance with said cell delivery
plan, but in any event no later than thirty (30) Business Days after receipt of
the wafer delivery plan. Payment for such cell purchases shall be thirty
(30) days after receipt of the invoice for delivered product by the Designated
Third Party.

1.8 Section 2.14 – Continuous Improvement. Pursuant to Section 2.14 of the
Agreement, the Parties agreed to work together on continuous improvement efforts
to Wafers and Wafer specifications. In order to allow MEMC Singapore to offer
the Wafer price reduction offered by this Fourth Amendment, the Parties have now
agreed to cooperate with each other to reach a *** Wafer thickness as soon as
reasonably practicable.

1.9 Board Observer. In light of MEMC Singapore’s existing investment in Gintech,
and any potential future investment in Gintech, Gintech shall invite an
individual appointed by MEMC to attend the Board meeting of Gintech (the
“Gintech Board Observer”); provided that the Gintech Board Observer will not
have voting rights toward the matters discussed at any such Board meeting and
MEMC and MEMC Singapore shall keep any information obtained and any decisions
made at any such Board meeting in strict confidence. MEMC Singapore’s initial
Gintech Board Observer shall be as previously communicated to Gintech. MEMC
Singapore may change the individual appointed as the Gintech Board Observer from
time to time, and Gintech shall reasonably accommodate such changes, should they
occur.

 

9



--------------------------------------------------------------------------------

1.10 Additional Consideration to be provided by Gintech. Gintech acknowledges
that MEMC Singapore has agreed to forego significant economic and other rights
by offering the price reduction included in this Fourth Amendment. In exchange
for this price reduction, Gintech agrees to use its best efforts to transfer the
items set forth on Attachment B-4, Section 1.10, to this Fourth Amendment to
MEMC Singapore as soon as practicable, and in any event by no later than thirty
(30) days after the date of this Fourth Amendment.

ARTICLE II

MISCELLANEOUS

2.1 No Other Changes. Other than with respect to the Sections of the Agreement
specifically enumerated above, this Fourth Amendment does not modify, change or
delete any other addendum, term, provision, representation, warranty or covenant
(the “Provisions”) relating to or contained in the Agreement or any Attachment,
and all such Provisions of the Agreement shall remain in full force and effect.

2.2 No Waiver. By agreeing to this Fourth Amendment, in no way is MEMC Singapore
waiving any past actions or inactions by Gintech under the Agreement or any
Amendments thereto, or consenting to any future action or inactions by Gintech
under the Agreement or any Amendments thereto. The failure of a Party hereto at
any time or times to require strict performance of any provision hereof or claim
damages with respect thereto shall in no manner affect its right at a later time
to enforce the same. No waiver by a Party of any condition or of any breach of
any term, covenant, representation or warranty contained in this Fourth
Amendment shall be effective unless in writing, and no waiver in any one or more
instances shall be deemed to be a further or continuing waiver of any such
condition or breach in other instances or a waiver of any other condition or
breach of any other term, covenant, representation or warranty.

2.3 Amendment; Entire Agreement. This Fourth Amendment may be amended, modified
or supplemented only in writing signed by MEMC Singapore and Gintech. This
Fourth Amendment sets forth the entire agreement and understanding of the
Parties hereto with respect to the specific amendment(s) to the Agreement
contemplated hereby and supersedes any and all prior agreements, arrangements
and understandings, both written and oral, among the Parties relating to the
subject matter of this Fourth Amendment.

2.4 Applicable Law. This Fourth Amendment shall be governed by and construed and
enforced in accordance with the internal Laws of the State of New York, without
giving effect to the principles of conflicts of law thereof.

2.5 Counterparts; Facsimile Signatures. This Fourth Amendment may be executed in
counterparts, and when so executed each counterpart shall be deemed to be an
original, and said counterparts together shall constitute one and the same
instrument. This Fourth Amendment may be executed and delivered by facsimile and
upon such delivery the facsimile signature shall be deemed to have the same
effect as if the original signature had been delivered to the other Part(ies).
The original signature copy shall be delivered to the other Part(ies) by express
overnight delivery. The failure to deliver the original signature copy and/or
the nonreceipt of the original signature copy shall have no effect upon the
binding and enforceable nature of this Fourth Amendment.

 

10



--------------------------------------------------------------------------------

[remainder of page intentionally left blank; signature page follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Fourth Amendment to be
executed and delivered as of the date first above written.

 

MEMC SINGAPORE PTE. LTD.     GINTECH ENERGY CORPORATION By:  

/s/ Kenneth H. Hannah

    By:  

/s/ Ellick Liao

  Kenneth H. Hannah       Ellick Liao   Director and Chief Financial Controller
      President

 



--------------------------------------------------------------------------------

Attachment B-4

 

Section 1.2   

Contract Year

   Year 3    (2009)

Yearly Minimum Quantity (MW)*

   ***

Multi Price ($/Watt) Q1 & Q2 2009

   ***

Revised Multi Price ($/Watt) Q3 2009

   ***

Revised Multi Price ($/Watt) Q4 2009

   ***

 

*MW means megawatts.

 

B-4.1



--------------------------------------------------------------------------------

Section 1.3, Section 1.4 and Section 1.6 – Revised Yearly Minimum Quantities

and Loan/Security Deposit Amounts and Letter of Credit Amounts — Examples.

***

 

B-4.2



--------------------------------------------------------------------------------

Section 1.7, Right to Have Gintech Toll Cells for the Designated Third Party:

 

  Wafer into Cell Conversion Price     Current Agreed Cost: $***/wafer  

Section 1.10, Additional Consideration to be provided by Gintech.

Gintech agrees to use best efforts to transfer the following items to MEMC
Singapore:

 

  •  

All of Gintech’s share interests in Eversol (currently 8.362% of Eversol’s
equity interests), at Gintech’s cost (NT$163,612,880 million), as soon as
practicable after the date of this Fourth Amendment, but in any event by no
later than thirty (30) days after the effective date of this Fourth Amendment,
all subject to obtaining the required regulatory approvals for such transaction.
Gintech will assist MEMC Singapore in obtaining these approvals. MEMC Singapore
shall have the right to pay this amount in cash or by set-off against past due
amounts due from Gintech, at MEMC Singapore’s sole election. Gintech shall be
responsible for paying the broker service charge, securities transaction tax and
other necessary expenses arising from such transaction.

 

B-4.3